Exhibit 10.1

 

 

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made as of April 8, 2020
(the “Effective Date”), by and between MENLO PREPI I, LLC, a Delaware limited
liability company and TPI INVESTORS 9, LLC, a California limited liability
company (collectively, “Lessor”) and PERSONALIS, INC., a Delaware corporation
(“Lessee”).

RECITALS

A.Lessor (as successor in interest to MENLO PREHC I, LLC, a Delaware limited
liability company, MENLO PREPI I, LLC, a Delaware limited liability company and
TPI INVESTORS 9, LLC, a California limited liability company) and Lessee entered
into that certain Lease, dated as of February 2, 2015 (the “Lease”), pertaining
to the premises consisting of (i) approximately Twenty-Five Thousand Three
Hundred Sixty-Six (25,366) rentable square feet located at 1330 O’Brien, Menlo
Park, California, as shown on the floor plan attached to the Lease as Exhibit
C-1 (the “Building 5 Premises”) and (ii) approximately Five Thousand Nine
Hundred Fourteen (5,914) rentable square feet located at 1360 O’Brien, Menlo
Park, California, as shown on the floor plan attached to the Lease as Exhibit
C-2 (the “Building 6 Premises” and collectively with the Building 5 Premises
referred to herein as the “Premises”).

B.Lessor and Lessee now wish to enter into this Amendment to provide for the
extension of the Term and as otherwise set forth in this Amendment.  Unless
otherwise defined herein, all capitalized terms in this Amendment shall have the
same meaning ascribed to them in the Lease.

TERMS AND CONDITIONS

In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee agree as follows:

1.Extension of the Term.  The Term (as defined in Section 2(a) of the Lease) is
hereby extended (the “Extended Term”) from December 1, 2020 (the “Extended Term
Commencement Date”) and shall expire, unless sooner terminated in accordance
with the provisions of the Lease, as amended, or as permitted by law, on
November 30, 2027 (the “Extended Term Expiration Date”).

 

1

--------------------------------------------------------------------------------

 

2.Monthly Rent for the Premises during the Extension Term.  

(a)Commencing on the Extended Term Commencement Date and continuing on the first
day of each calendar month thereafter until the end of the Extended Term, Lessee
shall pay to Lessor in monthly installments in advance the Monthly Base Rent for
the Premises in lawful money of the United States as follows:

 

Months

Square Feet

$/SF/Mo./NNN

Monthly Base Rent

1-12

31,280

$5.10

$159,528.00

13-24

31,280

$5.27

$164,712.66

25-36

31,280

$5.44

$170,065.82

37-48

31,280

$5.61

$175,592.96

49-60

31,280

$5.80

$181,299.73

61-72

31,280

$5.98

$187,191.97

73-84

31,280

$6.18

$193,275.71

 

On the Effective Date, Lessee shall pay to Lessor, cash in the amount of (1) One
Hundred Fifty-Nine Thousand Five Hundred Twenty-Eight and 00/100 U.S. Dollars
($159,528.00) representing the installment of Monthly Base Rent for the first
full month in which Monthly Base Rent is due following the Extended Term
Commencement Date; and (2) Sixty-Five Thousand Five Hundred Thirty-One and
00/100 Dollars ($65,531.00), which amount shall be applied to the Additional
Rent for the first calendar month of the Extended Term.

3.Lessee’s Pro Rata Share of Operating Expenses for the Premises.  In addition
to the Monthly Base Rent payable by Lessee pursuant to Section 3 above, during
the Extended Term, Lessee shall pay to Lessor, as Additional Rent, (a) Lessee’s
pro rata share of the Operating Expenses and Taxes (i) for 1330 O’Brien Drive
(Building #5), which pro rata share is 100%; (ii) for 1360 O’Brien Drive
(Building #6), which pro rata share shall be 28.68%; and (b) Lessee’s pro rata
share of the Park Expenses, which pro rata share shall be (i) 3.56%.

4.Security Deposit.  Lessor is currently holding a Security Deposit in the
amount of Two Hundred Forty-Four Thousand Nine Hundred Twenty-Two and 40/100
Dollars ($244,922.40) under the Lease. Upon execution of this Amendment, Lessee
shall deliver to Lessor cash in the amount of Two Hundred Seven One Hundred
Sixty and 04/100 Dollars ($207,160.04), such that the total Security Deposit
shall be Four Hundred Fifty Two Thousand Eighty Two and 44/100 Dollars
($452,082.44). The entire sum shall be held as the Security Deposit pursuant to
Paragraph 7 of the Lease, through the date Lessee has satisfied all of its
obligations under the Lease.  

2

--------------------------------------------------------------------------------

 

5.Option to Extend.  Lessee shall have one (1) option to extend the Extended
Term  with respect to the Premises  for a period of three (3) years immediately
following the Extended Term Expiration Date pursuant to the terms and conditions
set forth in Section 3 of the Lease.

6.Tenant Improvement Allowance. Lessee shall be entitled to a one-time tenant
improvement allowance in the amount of Two Hundred Thirty-Four Thousand Six
Hundred and 00/100 Dollars ($234,600.00) for costs related to the design and
construction of tenant improvements in the Premises (the “Tenant Improvement
Allowance”) and Lessee shall specify the building address associated with use of
the Tenant Improvement Allowance. The Tenant Improvement Allowance must be
disbursed in accordance with the terms of this Section 11 no later than the last
day of the eighteenth (18th) month following the Extended Term Commencement
Date.  The construction of all tenant improvements desired by Lessee and
constructed with the use of the Tenant Improvement Allowance (“New Tenant
Improvements”) shall be performed in accordance with the terms of this Section
11.  Lessor shall work with Lessor’s architect and Lessee to develop plans and
specifications (“Preliminary Plans”) for the New Tenant Improvements.  Within
ten (10) days of Lessee’s receipt of the Preliminary Plans for any New Tenant
Improvements, Lessee shall provide Lessor with either its consent to the same or
reasonably detailed objections thereto.  If Lessee provides such objections,
Lessor shall revise and re-submit the Preliminary Plans for the New Tenant
Improvements and thereafter Lessee shall have five (5) days to consent or
provide reasonably detailed objections to the same, and the process shall repeat
until Lessee has consented to the Preliminary Plans for the New Tenant
Improvements (“Final Plans”).  If Lessee shall fail to respond within such five
(5) day period, Lessor may send a second written request for approval.  Lessee’s
failure to respond within five (5) days of such second written request shall be
deemed its approval of such Preliminary Plans.  Lessor, at Lessee’s sole expense
(subject to the Tenant Improvement Allowance), shall cause to be constructed New
Tenant Improvements in accordance with the Final Plans.  Lessee shall be liable
for all fees and costs of the design and construction of any tenant improvements
in excess of the Tenant Improvement Allowance (such difference referred to
herein as the “Tenant Improvement Shortfall”).  Notwithstanding the foregoing,
the parties agree that Lessor’s disbursements of the Tenant Improvement
Allowance shall be made pari passu with Lessee’s contribution of its own funds
towards the costs of constructing the tenant improvements as such costs become
due (i.e. in proportion of Tenant Improvement Shortfall payable by Lessee to the
Tenant Improvement Allowance).  Lessor shall disburse the Tenant Improvement
Allowance directly to the applicable design professional, contractor,
materialman or other laborer (“Contractor”) in connection with the construction
of such tenant improvements upon receipt of paid invoices for work completed,
conditional/unconditional lien releases, and other documentation reasonably
required by Lessor.  For the avoidance of doubt, Lessee may submit to Lessor
reimbursement requests from the Tenant Improvement Allowance for work completed
prior to the date of this Amendment, provided that (i) such work was completed
by a Contractor approved by Lessor, and (ii) Lessee delivers to Lessor receipt
of paid invoices for work completed, conditional/unconditional lien releases,
and other documentation reasonably required by Lessor.  Lessee shall not be
entitled to receive any cash payment or credit against Rent or otherwise for any
portion of the Tenant Improvement Allowance which is not used to pay for the
construction of the tenant improvements contemplated hereunder.

3

--------------------------------------------------------------------------------

 

7.Termination Right.  If Lessee (or a Permitted Assignee of Lessee) and Lessor
(or Menlo Park Portfolio II, LLC, hereinafter referred to as “MPP”) fully
execute and deliver a lease (or leases) for space consisting of no less than a
total amount of ninety thousand (90,000) rentable square feet of space in a
building or buildings identified on Schedule 1 attached hereto (the "Expansion
Lease"), upon further terms mutually acceptable to each party in each party's
sole and absolute discretion, then Lessee has a one-time right to elect to
terminate the Lease by delivering written notice to Lessor (the "Termination
Notice") concurrently with or prior to Lessee's delivery of the executed
Expansion Lease to Lessor (or MPP, but Lessee’s notice shall be conditioned upon
Lessor’s or MPP’s execution and delivery of the Expansion Lease to Lessee),
which termination shall be effective as of the commencement date of the
Expansion Lease (the "Termination Date"), and shall be without the payment of
any termination penalty or fee by Lessee.  Provided that Lessee timely elects to
terminate the Lease in accordance with this Section 7, the Lease shall
automatically terminate and be of no further force or effect, and Lessor and
Lessee shall be relieved of their respective obligations under the Lease, as of
the Termination Date, except with respect to those obligations set forth in the
Lease that specifically survive the expiration or earlier termination of the
Lease, including, without limitation, Lessee’s obligation to pay Rent and all
amounts owed by Lessee under the Lease, and to perform all other lease
obligations for the period up to the Termination Date.  Lessee’s right to
terminate shall be conditioned upon Lessee not being in default, after
expiration of applicable notice and cure periods, under the Lease on the date
Lessee provides the Termination Notice or the Termination Date.  If Lessee does
not exercise its termination right concurrently with or prior to Lessee’s
delivery of the executed Expansion Lease to Lessor (or MPP), then Lessee’s
termination right shall expire automatically and shall have no further force or
effect without necessity of notice or other action by Lessor.  Lessee
acknowledges and agrees that this provision does not provide Lessee with any
right or preferential right to lease space in any building identified on
Schedule 1, including without limitation, any rights of first refusal, rights of
first offer or other rights to lease such space.  Additionally, Lessor does not
guarantee any availability of space in any building identified on Schedule 1 and
Lessor retains the right to renovate, demolish or otherwise modify any existing
buildings identified on Schedule 1 prior to execution of the Expansion Lease.

8.Public Company Provisions.  Lessee has advised Lessor that Lessee is a public
company whose shares are listed and traded on the NASDAQ exchange.  Accordingly,
for so long as Lessee’s shares remain listed and traded on a nationally
recognized public stock exchange in the United States of America, (i)
notwithstanding anything in Section 17(g) of the Lease to the contrary, no sale,
transfer or exchange of Lessee’s shares through a nationally recognized public
stock exchange in the United States of America shall be subject to the
provisions of Section 17 of the Lease, including, without limitation, the
conditions set forth in Section 17(f) of the Lease, and (ii) notwithstanding
anything in Section 37(l) of the Lease to the contrary, Lessor acknowledges that
Lessee may be obligated to regularly provide financial information concerning
Lessee and/or its affiliates to the shareholders of Lessee and/or its
affiliates, to the Federal Securities and Exchange Commission and other
regulatory agencies, and to auditors and underwriters, which information may
include summaries of financial information concerning leases, rents, costs, and
results of operations of its business, including any financial obligations set
forth in the Lease and copies of material contracts, such as the Lease and this
Amendment.  Lessee shall only provide such information to the extent Lessee is
required to do so by the Federal Securities and Exchange Commission.

4

--------------------------------------------------------------------------------

 

9.Civil Code Section 1938 Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Lessor hereby discloses to Lessee, and Lessee hereby
acknowledges, that neither the Building nor the Premises has undergone
inspection by a Certified Access Specialist (“CASp”) (defined by California
Civil Code Section 55.52).  Pursuant to California Civil Code Section 1938,
Lessee is hereby notified that a CASp can inspect the Premises and determine
whether the Premises complies with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the Premises, Lessor may not prohibit Lessee from obtaining a
CASp inspection of the Premises for the occupancy of the Lessee, if requested by
Lessee.  Lessor and Lessee shall mutually agree on the arrangements for the time
and manner of any CASp inspection, the payment of the fee for the CASp
inspection and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises.  If Lessee
requests to perform a CASp inspection of the Premises, Lessee shall, at its
cost, retain a CASp approved by Lessor (provided that Lessor may designate the
CASp, at Lessor’s option) to perform the inspection of the Premises at a time
agreed upon by the parties.  Lessee shall provide Lessor with a copy of any
report or certificate issued by the CASp (the "CASp Report").  Lessor and Lessee
agree that any modifications necessary to correct violations of construction
related accessibility standards identified in the CASp Report shall be the
responsibility of the party requesting same.  Lessee agrees to keep the
information in the CASp Report confidential except as necessary for the Lessee
to complete such modifications.

10.Brokers.  Lessee’s broker is Cornish & Carey Commercial d/b/a Newmark Knight
Frank (“Lessee’s Broker”) and Lessor’s brokers are Kidder Mathews and Cornish &
Carey Commercial d/b/a Newmark Knight Frank (“Lessors’ Broker” and collectively
with Lessee’s Broker, the “Brokers”).  Lessor shall pay a leasing commission to
the Brokers pursuant to a separate agreement.  Each party represents and
warrants to the other party that it has not had any dealings with any real
estate broker, finder, or other person with respect to this Lease other than
Brokers and each party shall hold harmless the other party from all damages,
expenses, and liabilities resulting from any claims that may be asserted against
the other party by any broker, finder, or other person with whom the other party
has or purportedly has dealt, other than the above named brokers.

11.Right of First Offer. The Right of First Offer in Section 36 of the Lease is
hereby deleted and removed from the Lease in its entirety without any further
force or effect.

12.Continuing Effect; Conflicts.  All of the terms and conditions of the Lease
shall remain in full force and effect, as the Lease is amended by this
Amendment.  If any provision of this Amendment conflicts with the Lease, the
provisions of this Amendment shall control.

5

--------------------------------------------------------------------------------

 

13.Notices.  All notices required under this Agreement and other information
concerning this Agreement (“Communications”) shall be personally delivered or
sent by first class mail, postage prepaid, by overnight courier.  In addition,
the Lessor may, in its sole discretion,  send such Communications to the Lessee
electronically, or permit the Lessee to send such Communications to the Lessor
electronically, in the manner described in this Section.  Such Communications
sent by personal delivery, mail or overnight courier will be sent to the
addresses listed below, or to such other addresses as the Lessor and the Lessee
may specify from time to time in writing.  Communications shall be effective (i)
if mailed, upon the earlier of receipt or five (5) days after deposit in the
U.S. mail, first class, postage prepaid, or (ii) if hand-delivered, by courier
or otherwise (including telegram, lettergram or mailgram), when delivered.

Such Communications may be sent electronically by the Lessor to the Lessee (i)
by transmitting the Communication to the electronic address provided by the
Lessee or to such other electronic address as the Lessee may specify from time
to time in writing, or (ii) by posting the Communication on a website and
sending the Lessee a notice to the Lessee’s postal address or electronic address
telling the Lessee that the Communication has been posted, its location, and
providing instructions on how to view it.  Communications sent electronically to
the Lessee will be effective when the Communication, or a notice advising of its
posting to a website, is sent to the Lessee’s electronic address.

Lessee acknowledged and accepts this SectionLessee’s Initials:
[gbnz53bije3s000001.jpg]        

14.Warranty of Authority.  Each party represents and warrants to the other that
the person signing this Amendment is duly and validly authorized to do so on
behalf of the entity it purports to so bind, and if such party is a limited
liability company or a corporation, that such limited liability company or
corporation has full right and authority to enter into this Amendment and to
perform all of its obligations hereunder.

15.Amendments.  The Lease, as amended hereby, may only be amended by a writing
signed by the parties hereto, or by an electronic record that has been
electronically signed by the parties hereto and has been rendered tamper-evident
as part of the signing process.  The exchange of email or other electronic
communications discussing an amendment to this Lease, even if such
communications are signed, does not constitute a signed electronic record
agreeing to such an amendment.

Lessee acknowledges and accepts this Section.           Lessee’s Initials:
[gbnz53bije3s000002.jpg]

6

--------------------------------------------------------------------------------

 

 

16.Counterparts; Electronic Signatures.  The Lease, as amended hereby, may be
executed in counterparts, including both counterparts that are executed on paper
and counterparts that are in the form of electronic records and are executed
electronically.  An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or e
mail electronic signatures.  All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original.  The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Lease and electronic signatures, facsimile signatures or signatures transmitted
by electronic mail in so-called pdf format shall be legal and binding and shall
have the same full force and effect as if a paper original of this Lease had
been delivered and signed using a handwritten signature.  Lessor and Lessee (i)
agree that an electronic signature, whether digital or encrypted, of a party to
this Lease is intended to authenticate this writing and to have the same force
and effect as a manual signature, (ii) intend to be bound by the signatures
(whether original, faxed or electronic) on any document sent or delivered by
facsimile, or electronic mail, or other electronic means, (iii) are aware that
the other party will rely on such signatures, and (iv) hereby waive any defenses
to the enforcement of the terms of this Lease based on the foregoing forms of
signature.  If this Lease has been executed by electronic signature, all parties
executing this document are expressly consenting under the Electronic Signatures
in Global and National Commerce Act (“E-SIGN”), and Uniform Electronic
Transactions Act (“UETA”), that a signature by fax, email or other electronic
means shall constitute an Electronic Signature to an Electronic Record under
both E-SIGN and UETA with respect to this specific transaction.

Lessee acknowledges and accepts this Section.          Lessee’s Initials:
[gbnz53bije3s000003.jpg]

7

">



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lessor and Lessee have duly executed this Amendment as of
the date first set forth above.

 

PERSONALIS, INC.

a Delaware corporation

 

 

By:

/s/ Carol Tillis

 

 

Printed Name:

Carol Tillis

Its:

VP, Finance and Administration

 

“Lessor”

 

menlo prepi i, llc, a Delaware limited

liability company

 

 

By:

PRINCIPAL REAL ESTATE

 

INVESTORS, LLC, a Delaware limited

 

liability company, its authorized signatory

 

By:

/s/ Jeff Uittenbogaard

Name:

Jeff Uittenbogaard

Title:

Investment Director

 

 

By:

/s/ Joel Woehler

Name:

Joel Woehler

Title:

Investment Director – Asset Management

 

TPI INVESTORS 9, LLC,

a California limited liability company,

 

 

By:

/s/ John Tarlton

Name:

John Tarlton

Title:

CEO of Managing Member

 

8

 

--------------------------------------------------------------------------------

 

Schedule 1

 

Address

1430-1440 O’Brien Dr

 

1490 O’Brien Dr.

 

1530 O’Brien Dr.

 

1525 O’Brien Dr.

 

1505 O’Brien Dr.

 

1505 Adams Dr.

 

1555 Adams Dr.

 

1605 Adams Dr.

 

1350 Adams Ct.

 

9

 